COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 JOEL MORENO,                                                 No. 08-16-00003-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                       Criminal District Court No. 1
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                             State.                           (TC# 20090D03245)
                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until August 19, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 19, 2016.

       IT IS SO ORDERED this 19th day of July, 2016.



                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Hughes, JJ.